553 S.E.2d 197 (2001)
250 Ga. App. 892
MOSELY
v.
The STATE.
No. A01A1526.
Court of Appeals of Georgia.
July 31, 2001.
John S. Wetzler, Marietta, for appellant.
Stephen D. Kelley, Dist. Atty., Jan Kennedy, Asst. Dist. Atty., for appellee.
ELLINGTON, Judge.
A Jeff Davis County jury convicted Terrance Jay Mosely of armed robbery, OCGA § 16-8-41(a). Mosely appeals from the denial of his motion for new trial, contending the trial court erred in admitting his custodial statement. Finding no error, we affirm.
Mosely argues that the trial court erred in ruling that his custodial statement was freely and voluntarily made and without the hope of benefit. He contends he gave a *198 statement so that the police would "go easier" on him and he "would get mercy of the Court." At a Jackson-Denno[1] hearing, the State established that Mosely was taken into custody very shortly after the May 17, 2000 armed robbery of a Hazlehurst convenience store. Upon Mosely's arrest and again immediately prior to his interview at the jail, an investigator read Mosely each of the Miranda[2] warnings from a card. Mosely agreed to speak with the investigator without an attorney present. He signed a written statement admitting his involvement in the robbery. The investigator testified that he made no threats or promises to induce this statement, and that Mosely agreed to talk of his own free will.
In ruling on the admissibility of an in-custody statement, a trial court must determine whether, based upon the totality of the circumstances, a preponderance of the evidence demonstrates that the statement was made freely and voluntarily. Reinhardt v. State, 263 Ga. 113, 115(3)(b), 428 S.E.2d 333 (1993). Although Mosely testified that an officer told him that if he cooperated, the police would "go easier" on him, the officer who was present and read Mosely his Miranda warnings testified to the contrary. "Unless clearly erroneous, a trial court's findings as to factual determinations and credibility relating to the admissibility of [the defendant's statement at a Jackson-Denno hearing] will be upheld on appeal." (Citations and punctuation omitted.) Scott v. State, 240 Ga.App. 50, 51(2), 522 S.E.2d 535 (1999). The trial court was authorized to accept the investigator's testimony and reject Mosely's self-serving explanation. Considering the totality of the circumstances, the record supports the determination that Mosely's statements were freely and voluntarily made and without the promise of leniency.
Judgment affirmed.
JOHNSON, P.J., and RUFFIN, J., concur.
NOTES
[1]  See Jackson v. Denno, 378 U.S. 368, 84 S. Ct. 1774, 12 L. Ed. 2d 908 (1964).
[2]  See Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).